Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered June 14, 2001, convicting him of sexual abuse in the first degree, endangering the welfare of a child, and criminal contempt in the second degree, upon a jury verdict, and imposing sentence.
*813Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient is, in part, unpreserved for appellate review (see GPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that he was denied the effective assistance of counsel is without merit. A review of the record in its entirety without giving undue significance to retrospective analysis indicates that the defendant received meaningful and effective representation (see People v Henry, 95 NY2d 563 [2000]; People v Baldi, 54 NY2d 137 [1981]).
The defendant’s contentions that reversal is required based on the prosecutor’s improper questioning of prosecution witnesses, her cross-examination of the defendant and his witnesses, the prosecutor’s inappropriate remarks and gestures during the trial, and certain comments during her summation are largely unpreserved for appellate review (see CPL 470.05 [2]; People v Davis, 277 AD2d 248 [2000]; People v Hunte, 276 AD2d 717, 718 [2000]). In any event, while a few of the prosecutor’s questions, remarks, and comments were improper, the prosecutor’s conduct does not require reversal (see People v Hunte, supra).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Altman, J.P., Krausman, Goldstein and Luciano, JJ., concur.